DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The claims are further rejected under 35 U.S.C. 112(b) as being indefinite, as the buffered data is claimed as being determined based upon “the transmitted multimedia data”, but the claims do not include any specific recitations where the multimedia data is “transmitted.  The claims instead separately recite that the network connection is configured to transmit multimedia and that the multimedia data is “obtained”, and sent.
Thus, it is unclear what is being used to determine the first buffered data, and it appears the buffered data (to be transmitted to the terminal device) is potentially being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 1, line 13-14, recites “sending the first buffered data to the terminal device by using the second network connection”, it is noted that the claimed “first buffered data” is determined based upon “the transmitted multimedia data”.  As the second network connection is configured to be transmit the multimedia data, as recited within lines 7-8, it is unclear how the buffered data would be determined based upon the transmitted multimedia data already transmitted to the terminal device, when it appears that the buffered data is itself the multimedia data being transmitted to the multimedia device.
While claim 1, line 2, separately recites that the network device with “obtain” multimedia data, the language regarding transmitting the multimedia data is attributed to 

Claim 1, line 23-25, recites “determining second buffered data of the multimedia data based on the transmitted multimedia data, a data value of the second buffered data being the preset data value”, which is performed “before the terminal device establishes the second network connection with the network device”, as recited within lines 15-16.
It is unclear how the second buffered data of the multiple data would be determined based upon “the transmitted multimedia” before the terminal device establishes the second network connection with the network device, when the second network connection is configured to be transmit the multimedia data, as recited within lines 7-8. 
While claim 1, line 2, separately recites that the network device with “obtain” multimedia data, the language regarding transmitting the multimedia data is attributed to occurring on two separate network connections to two different destination devices which makes the exact scope of the claim unclear.

While claim 7, line 15-16, recites “sending the first buffered data to the terminal device by using the second network connection”, it is noted that the claimed “first buffered data” is determined based upon “the transmitted multimedia data”.  As the second network connection is configured to be transmit the multimedia data, as recited within lines 8-9, it is unclear how the buffered data would be determined based upon the 
While claim 7, line 3, separately recites that the network device will “obtain” multimedia data, the only claim language regarding transmitting the multimedia data is attributed to occurring on two separate network connections to two different destination devices which makes the exact scope of the claim unclear.

Claim 7, line 25-27, recites “determining second buffered data of the multimedia data based on the transmitted multimedia data, a data value of the second buffered data being the preset data value”, which is performed “before the terminal device establishes the second network connection with the network device”, as recited within lines 18-19.
It is unclear how the second buffered data of the multiple data would be determined based upon “the transmitted multimedia” before the terminal device establishes the second network connection with the network device, when the second network connection is configured to be transmit the multimedia data, as recited within lines 8-9. 
While claim 7, line 3, separately recites that the network device will “obtain” multimedia data, the only claim language regarding transmitting the multimedia data is attributed to occurring on two separate network connections to two different destination devices which makes the exact scope of the claim unclear.


While claim 13, line 4, separately recites that the network device will “obtain” multimedia data, the only claim language regarding transmitting the multimedia data is attributed to occurring on two separate network connections to two different destination devices which makes the exact scope of the claim unclear.

Claim 13, line 25-27, recites “determining second buffered data of the multimedia data based on the transmitted multimedia data, a data value of the second buffered data being the preset data value”, which is performed “before the terminal device establishes the second network connection with the network device”, as recited within lines 19-20.
It is unclear how the second buffered data of the multiple data would be determined based upon “the transmitted multimedia” before the terminal device establishes the second network connection with the network device, when the second network connection is configured to be transmit the multimedia data, as recited within lines 8-9. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-10, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (US 2017/0318602 A1) in view of Christopoulous et al. (Christopoulos) (US 2001/0047517 A1).
As to claim 1, Wang discloses a data buffering method, comprising:
obtaining, by a network device (110, Fig. 3 and 13), multimedia data (paragraph 44, 51) and network characteristic information of a communications network (paragraph 54-55), the network connection including a first network connection or a second network connection (Fig. 3, paragraph 41-45), the first network connection being configured to transmit the multimedia data from a host device or a source site to the network device (paragraph 42-45), and the second network connection being configured to transmit the multimedia data from the network device to a terminal device (Fig. 3, paragraph 42-43);

determining, based on the transmitted multimedia data, a first buffered data representing the multimedia data, the first buffered data having the target data volume (paragraph 67-69, 83, 90-93); and
sending the first buffered data to the terminal device by using the second network connection (paragraph 106-109, 144-147).
While Wang discloses an ongoing process during the transmission of:
obtaining a broadcast parameter of the terminal device, the broadcast parameter indicating broadcast performance of playing the multimedia data by the terminal device (paragraph 15, 46-48, 109-110);
determining, based on the broadcast parameter, a preset data value corresponding to the terminal device (paragraph 46-48, 63-66);
determining second buffered data of the multimedia data based on the transmitted multimedia data, a data value of the second buffered data being the preset value (paragraph 67-69, 90-93); and
he fails to specifically disclose the obtaining and determining before the terminal device establishes the second network connection with the network device.
In an analogous art, Christopoulos discloses a system for streaming media content (Fig. 1) wherein a network device (gateway transcoder, 120; Fig. 1, 6) will obtain multimedia data from a source device (120 receiving content from server 110; Fig. 1, paragraph 35) and, before a terminal device establishes a second network 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system to include before the terminal device establishes the second network connection with the network device, obtaining a broadcast parameter of the terminal device and determining a preset data value based upon the broadcast parameter, as taught in combination with Christopoulous, for the typical benefit of utilizing pre-initialized data regarding the client device to prepare media content based upon the capabilities of the client before the client has even requested the content.

As to claim 2, Wang and Christopoulous disclose sending the second buffered data to the terminal in response to the terminal device establishing the second network connection with the network device, the data value of the second buffered data matching the broadcast parameter (see Christopoulous at Fig. 3, step 370; paragraph 37-38).


obtaining a weight of the broadcast parameter (proportional rate based upon various broadcast and network conditions; see Wang at paragraph 59-62, 76, 92-93) and a weight of a buffering volume of the terminal device (target bitrate to maintain the buffer in the client and prevent underruns; see Wang at paragraph 13-15, 48, 54, 78);
performing a weighting processing on the broadcast parameter and the buffering volume based on the obtained weights (see Wang at paragraph 59-62); and
determining, based on the weighted broadcast parameter and the weighted buffering volume, the preset data value matching the terminal device (see Wang at paragraph 46-48, 63-69).

As to claim 4, Wang and Christopoulous disclose wherein the determining, at least based on the network characteristic information of the network connection, the target data volume corresponding to the terminal device comprises:
obtaining a weight of the network characteristic information of the network connection and a weight of a buffering volume of the terminal device (see Wang at paragraph 46-48, 54, 59-62, 76, 78, 92-93);
performing a weighting processing on the network characteristic information of the network connection and the buffering volume based on the obtained weight (see Wang at paragraph 59-62); and


As to claim 7, Wang discloses a network device (110, Fig. 3 and 13), comprising:
circuitry configured to obtain multimedia data (paragraph 44, 51) and network characteristic information of a communications network (paragraph 54-55), the network  connection including a first network connection or a second network connection (Fig. 3, paragraph 41-45), the first network connection being configured to transmit the multimedia data from a host device or a source site to the network device (paragraph 42-45), and the second network connection being configured to transmit the multimedia data from the network device to a terminal device (Fig. 3, paragraph 42-43);
determine, at least based on the network characteristic information of the network connection, a target data volume corresponding to the terminal device (paragraph 63-66);
determine, based on the transmitted multimedia data, first buffered data representing the multimedia data, the first buffered data having the target data volume (paragraph 67-69, 83, 90-93); and
send the first buffered data to the terminal device by using the second network connection, a data volume of the first buffered data matching the network characteristic information (paragraph 106-109, 144-147).
While Wang discloses an ongoing process during the transmission which will:

determine, based on the broadcast parameter, a preset data value corresponding to the terminal device (paragraph 46-48, 63-66);
determine second buffered data of the multimedia data based on the transmitted multimedia data, a data value of the second buffered data being the preset value (paragraph 67-69, 90-93); and
he fails to specifically disclose performing the obtain and determine before the terminal device establishes the second network connection with the network device.
In an analogous art, Christopoulos discloses a system for streaming media content (Fig. 1) wherein a network device (gateway transcoder, 120; Fig. 1, 6) will obtain multimedia data from a source device (120 receiving content from server 110; Fig. 1, paragraph 35) and, before a terminal device establishes a second network connection with the network device (see Fig. 3, steps 310-320 occurring to establishing communication with the client device; paragraph 37), the network device will obtain capabilities of the terminal device and determined preset values to be used to process the multimedia content based upon the client capabilities (paragraph 5, 35-37, 39, 46, 51-54) so as to utilize pre-initialized data regarding the client device to prepare media content based upon the capabilities of the client before the client has even requested the content (paragraph 37-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system to include before the 

As to claim 8, Wang and Christopoulous disclose wherein the circuitry is further configured to
send the second buffered data to the terminal device in response to the terminal device establishing the second network with the network device, the data value of the second buffered data matching the broadcast parameter (see Christopoulous at Fig. 3, step 370; paragraph 37-38).

As to claim 9, Wang and Christopoulous disclose wherein the circuitry is further configured:
obtain a weight of the broadcast parameter (proportional rate based upon various broadcast and network conditions; see Wang at paragraph 59-62, 76, 92-93) and a weight of a buffering volume of the terminal device (target bitrate to maintain the buffer in the client and prevent underruns; see Wang at paragraph 13-15, 48, 54, 78);
perform a weighting processing on the broadcast parameter and the buffering volume based on the obtained weight (see Wang at paragraph 59-62); and


As to claim 10, Wang and Christopoulous disclose wherein the circuitry is further configured to
obtain a weight of the network characteristic information of the network connection and a weight of a buffering volume of the terminal device (see Wang at paragraph 54, 59-62, 76, 78, 92-93);
perform a weighting processing on the network characteristic information of the network connection and the buffering volume based on the obtained weight (see Wang at paragraph 59-62); and
determine, based on the weighted buffering volume and the weighted network characteristic information of the network connection, the target data volume corresponding to the terminal device (see Wang at paragraph 46-48, 63-69).

As to claim 13, Wang discloses a non-transitory computer-readable medium storing a program executable by a processor (memory and processor within 110, see Fig. 3 and 13; paragraph 148) to perform a data buffering method, the method comprising: 
obtaining multimedia data (paragraph 44, 51) and network characteristic information of a network connection (paragraph 54-55), the network connection including a first network connection or a second network connection (Fig. 3, paragraph 
determining, at least based on the network characteristic information of the network connection, a target data volume corresponding to the terminal device (paragraph 63-66);
determining, based on the transmitted multimedia data, a first buffered data representing the multimedia data, the first buffered data having the target data volume (paragraph 67-69, 83, 90-93); and
sending the first buffered data to the terminal device by using the second network connection, a data volume of the first buffered data matching the network characteristic information (paragraph 106-109, 144-147).
While Wang discloses an ongoing process during the transmission of:
obtaining a broadcast parameter of the terminal device, the broadcast parameter indicating broadcast performance of playing the multimedia data by the terminal device (paragraph 15, 46-48, 109-110);
determining, based on the broadcast parameter, a preset data value corresponding to the terminal device (paragraph 46-48, 63-66);
determining second buffered data of the multimedia data based on the transmitted multimedia data, a data value of the second buffered data being the preset value (paragraph 67-69, 90-93); and

In an analogous art, Christopoulos discloses a system for streaming media content (Fig. 1) wherein a network device (gateway transcoder, 120; Fig. 1, 6) will obtain multimedia data from a source device (120 receiving content from server 110; Fig. 1, paragraph 35) and, before a terminal device establishes a second network connection with the network device (see Fig. 3, steps 310-320 occurring to establishing communication with the client device; paragraph 37), the network device will obtain capabilities of the terminal device and determined preset values to be used to process the multimedia content based upon the client capabilities (paragraph 5, 35-37, 39, 46, 51-54) so as to utilize pre-initialized data regarding the client device to prepare media content based upon the capabilities of the client before the client has even requested the content (paragraph 37-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s system to include before the terminal device establishes the second network connection with the network device, obtaining a broadcast parameter of the terminal device and determining a preset data value based upon the broadcast parameter, as taught in combination with Christopoulous, for the typical benefit of utilizing pre-initialized data regarding the client device to prepare media content based upon the capabilities of the client before the client has even requested the content.


sending the second buffered data to the terminal device in response to the terminal device establishes the second network connection with the network device, the data value of the second buffered data matching the broadcast parameter (see Christopoulous at Fig. 3, step 370; paragraph 37-38).

As to claim 15, Wang and Christopoulous disclose wherein the determining, based on the broadcast parameter, the preset data value corresponding to the terminal device comprises:
obtaining a weight of the broadcast parameter (proportional rate based upon various broadcast and network conditions; see Wang at paragraph 59-62, 76, 92-93) and a weight of a buffering volume of the terminal device (target bitrate to maintain the buffer in the client and prevent underruns; see Wang at paragraph 13-15, 48, 54, 78);
performing a weighting processing on the broadcast parameter and the buffering volume based on the obtained weights (see Wang at paragraph 59-62); and
determining, based on the weighted broadcast parameter and the weighted buffering volume, the preset data value matching the terminal device (see Wang at paragraph 46-48, 63-69).

As to claim 16, Wang and Christopoulous disclose wherein the determining, at least based on the network characteristic information of the network connection, the target data volume corresponding to the terminal device comprises:

performing a weighting processing on the network characteristic information of the network connection and the buffering volume based on the obtained weight (see Wang at paragraph 59-62); and
determining, based on the weighted buffering volume and the weighted network characteristic information of the network connection, the target data volume corresponding to the terminal device (see Wang at paragraph 46-48, 63-69).

	As to claim 19, Wang and Christopoulous disclose a device, comprising a processor and a memory configured to store a computer program running on the processor (network device 110 including a processor and memory; see Wang at Fig. 3 and 13, paragraph 148), wherein the processor is configured to perform the data buffering method according to claim 1, as the device is the network device (as shown in the rejection of claim 1 above).

As to claim 20, Wang and Christopoulous disclose wherein the data buffering method according to claim 1 (as shown in the rejection of claim 1 above), the method is performed by the network device (network device, 110), the network device includes one or more processors (see Wang at Fig. 13, paragraph 148-149), a memory (see Wang at Fig. 13, paragraph 148-149), and one or more programs, the one or more programs is stored in the memory (see Wang at Fig. 13, paragraph 148-149), the .

Claim 5, 6, 11, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Christopoulous in view of Stanwood et al. (Stanwood) (US 2012/0013748 A1) (of record).
As to claims 5, 11, 17, while Wang and Christopoulous disclose wherein the determining the target data volume corresponding to the terminal device comprises determining a first number of to-be-buffered frame of the terminal device (data segments size comprising consecutive video frames; see Wang at paragraph 8, 14, 47-48, 64-66) and determining a total data volume as the number of frames corresponding to the terminal device (pending data volume of the total pending segments; see Wang at paragraph 8, 14, 47-48, 64-66), they fail to specifically disclose groups of pictures.
In an analogous art, Stanwood discloses a system for buffering and streaming media content (paragraph 61, 65-66) which will buffer groups of pictures for the terminal device so as to utilize a predictive frame structure enabling the ability to predict relative error propagation (paragraph 165) and enable packet discarding which takes into account frame priority and service quality degradation (paragraph 165, 175, 183-186).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Christopoulous’ system to include groups of pictures, as taught in combination with Stanwood, for the typical benefit of providing packet discarding which takes into account frame priority and 

As to claims 6, 12, 18, Wang and Christopoulous fail to specifically disclose obtaining an order of priorities of frame types of an audio frame and/or a video frame when the network device is determined, based on the network characteristic information of the communications network, to perform a frame loss processing on the first buffered data and performing the frame loss processing on the audio frame and/or the video frame in the first buffered data based on the order of the priorities of the frame types.
In an analogous art, Stanwood discloses a system for buffering and streaming media content (paragraph 61, 65-66) which will buffer groups of pictures for the terminal device and obtain an order of priorities of frame types of an audio frame and/or a video frame when the network device is determined, based on the network characteristic information of the communications network, to perform a frame loss processing on the first buffered data (assigning different priorities to I, P and B frames within a GOP; paragraph 162-165) and performing the frame loss processing on the audio frame and/or the video frame in the first buffered data based on the order of the priorities of the frame types (discarding low priority frame types, such as B frames, paragraph 162-199) so as to modify the transmission stream and mitigate oversubscription and excessive bandwidth and throughput demand (paragraph 115-117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Christopoulous’ system to include obtaining an order of priorities of frame types of an audio frame and/or a video .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424